
	
		II
		112th CONGRESS
		2d Session
		S. 2114
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mr. Rockefeller (for
			 himself, Ms. Collins, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit the Department of Homeland Security from
		  procuring certain items directly related to the national security unless the
		  items are grown, reprocessed, reused, or produced in the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Berry Amendment Extension
			 Act.
		2.Buy American
			 requirement imposed on department of homeland security; exceptions
			(a)In
			 GeneralSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
				
					890.Buy American
				requirement; exceptions
						(a)RequirementExcept
				as provided in subsections (c) through (f), the Secretary may not procure an
				item described in subsection (b) if the item is not grown, reprocessed, reused,
				or produced in the United States.
						(b)Covered
				Items
							(1)In
				generalAn item referred to in subsection (a) is any item
				described in paragraph (2), if the item is directly related to the national
				security interests of the United States.
							(2)Items
				describedAn item described in this paragraph is any article or
				item of—
								(A)clothing or
				footwear and the materials and components thereof, other than sensors,
				electronics, or other items added to, and not normally associated with,
				clothing or footwear (and the materials and components thereof);
								(B)tents, tarpaulins,
				covers, textile belts, bags, protective equipment (including body armor), sleep
				systems, load carrying equipment (including fieldpacks), textile marine
				equipment, parachutes, or bandages;
								(C)cotton and other
				natural fiber products, woven silk or woven silk blends, spun silk yarn for
				cartridge cloth, synthetic fabric or coated synthetic fabric (including all
				textile fibers and yarns that are for use in such fabrics), canvas products, or
				wool (whether in the form of fiber or yarn or contained in fabrics, materials,
				or manufactured articles); or
								(D)any item of
				individual equipment manufactured from or containing such fibers, yarns,
				fabrics, or materials.
								(c)Availability
				ExceptionSubsection (a) does not apply to the extent that the
				Secretary determines that satisfactory quality and sufficient quantity of any
				such article or item described in subsection (b)(2) grown, reprocessed, reused,
				or produced in the United States cannot be procured as and when needed or in a
				time period that meets the national security needs of the United States. This
				section is not applicable to covered items that are, or include, materials
				determined to be nonavailable in accordance with subpart 25.104 of the Federal
				Acquisition Regulation (relating to nonavailable articles).
						(d)De minimis
				exceptionNotwithstanding subsection (a), the Secretary may
				accept delivery of an item covered by subsection (b) that contains
				non-compliant fibers if the total value of non-compliant fibers contained in
				the end item does not exceed 10 percent of the total purchase price of the end
				item.
						(e)Exception for
				Certain Procurements Outside the United StatesSubsection (a)
				does not apply to the following:
							(1)Procurements by
				vessels in foreign waters.
							(2)Emergency
				procurements.
							(f)Exception for
				Small PurchasesSubsection (a) does not apply to purchases for
				amounts not greater than the simplified acquisition threshold referred to in
				section 134 of title 41, United States Code.
						(g)Applicability to
				Contracts and Subcontracts for Procurement of Commercial
				ItemsThis section is applicable to contracts and subcontracts
				for the procurement of commercial items notwithstanding section 1906 of title
				41, United States Code, with the exception of commercial items listed under
				subparagraphs (C) and (D) of subsection (b)(2). For the purposes of this
				subsection, the term commercial item has the meaning given the
				term in section 2.101 of the Federal Acquisition Regulation.
						(h)Geographic
				CoverageIn this section, the term United States
				includes the possessions of the United States.
						(i)Notification
				Required Within 7 Days After Contract Award if Certain Exceptions
				AppliedIn the case of any contract for the procurement of an
				item described in subsection (b)(2), if the Secretary applies the exception set
				forth in subsection (c) with respect to that contract, the Secretary shall, not
				later than 7 days after the award of the contract—
							(1)post a
				notification that the exception has been applied on the Internet website
				maintained by the General Services Administration known as FedBizOpps (or any
				successor website); and
							(2)notify the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform and the Committee on Homeland
				Security of the House of Representatives of the exception.
							(j)Training
							(1)In
				generalThe Secretary shall ensure that each member of the
				acquisition workforce who participates personally and substantially in the
				acquisition of textiles on a regular basis receives training on the
				requirements of this section and the regulations implementing this
				section.
							(2)Inclusion of
				information in new training programsThe Secretary shall ensure
				that any training program for the acquisition workforce developed or
				implemented after the date of the enactment of this section includes
				comprehensive information on the requirements described in paragraph
				(1).
							(k)Consistency With
				International AgreementsThis
				section shall be applied in a manner consistent with United States obligations
				under international
				agreements.
						.
			(b)Table of
			 contentsThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b))
			 is amended by inserting after the item relating to section 889 the following
			 new item:
				
					Sec. 890. Buy American
				requirement; exceptions.. 
				
			(c)Effective
			 DateSection 890 of the Homeland Security Act of 2002, as added
			 by subsection (a), shall apply with respect to contracts entered into by the
			 Department of Homeland Security on and after the date occurring 180 days after
			 the date of the enactment of this Act.
			
